Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 8-18 and 23-27 as originally filed 25 MAR. 2022, are pending and have been considered as follows; claim 1-7 and 19-22 have been cancelled by amendment:

Election/Restrictions
Applicant’s election without traverse of "Group II, consisting of claims
8-18" in the reply filed on 25 MAR. 22 is acknowledged. Election was made without traverse in the reply filed on 25 MAR. 22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 MAR. 21 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"an expansion joint", "said expansion joint is between…", and "placing… over said expansion joint" has/have not been explicitly pointed out;
"a row of tiles and a coping" has/have not been explicitly pointed out;
"removing an existing seal within said expansion joint" has not been explicitly pointed out;
"inserting a portion of said first" has/have not been explicitly pointed out;
"abuttingly engaged" has not been explicitly pointed out;
"inserting a protruding edge" has not been explicitly pointed out;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-18 and 23-24 rejected under 35 U.S.C. 103 as being unpatentable over STEGMEIER US 8960636 B1 (Stegmeier) in view of Rudyan et al. US 10870982 B2 (Rudyan), Fay US 6484463 B1, and Emmons et al. US 8683773 B2 (Emmons)
As per claim 8 Stegmeier teaches method for concealing an expansion joint (see "joint" between 16 and 12, FIG. 4; also "the elongate protective strip 90 covers the crack between the coping and the bond beam of the pool" 5:59) of an artificial pool ("Edge Form System", title) using a first covering (elongate protective strip 90, FIG. 4), 
wherein said first covering (elongate protective strip 90, FIG. 4) is formed as an elongated strip (see FIG. 4) and comprises 
a first side (see "first side" exposed at reference character "90" and this "first side" extending from lower right to upper left, FIG. 4), 
a second side (see "second side" facing against "tile layer 14" FIG. 4), 
a mounting surface (see inside face of 90, capable of accepting adhesive) on said second side (see "second side" facing against "tile layer 14" FIG. 4), and 
wherein said expansion joint (see "joint" between 16 and 12, FIG. 4) is between a row of tiles (tile layer 14, FIG. 4) and a coping (see "a concrete fill 16 that forms the coping of the pool" 5:32) of an artificial pool, said method comprising the steps of:
(b.) preparing said expansion joint (see "joint" between 16 and 12, FIG. 4) and said first partition for adhesion (see " anchor 92…is captured by the poured concrete… "concrete" is hereby broadly defined to include not only concrete but also any form of plastic… after appropriate curing, drying, or setting " 5:22-42; this is recognized as "adhesion" and "preparing" for adhesion, as broadly claimed); and 
(c.) placing a portion of said first partition over said expansion joint (see FIG. 4), 
wherein said second side (see "second side" facing against "tile layer 14" FIG. 4) of said first partition is bonded (see "captured by the concrete fill, so that the elongate protective strip 90 covers the crack" 5:57) with said expansion joint (see "joint" between 16 and 12, FIG. 4). 
Stegmeier fails to explicitly disclose:
an ultraviolet stabilizer, 
a perforation for forming two partitions, and 
the mourning surface is a scored surface
separating said first covering along said perforation to form a first partition and a second partition, each having a first side and a second side. 
Rudyan teaches a barrier prepared to resist exposure to sunlight, specifically:
an ultraviolet stabilizer ("inventive sheet or barrier 25, is a UV (Ultraviolet) stable" 11:62)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier by including the UV stability as taught by Rudyan in order to prolong the life of the assembly to which the strip is applied.
Fay teaches the ability to separate a strip before insertion into a gap, specifically:
a perforation for forming two partitions (see "dashed lines or other marking 116… can be separated" 7:62), and 
separating said first covering along said perforation to form a first partition and a second partition, each having a first side and a second side (see "separated from each other by hand" 9:6).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier in view of Rudyan by including the cuts as taught by Fay in order to enable a larger element to be prepared before an installer selects only a portion for use as is old and well known in the art.
Emmons teaches adhesive receiving grooves to serve as a scored surface, specifically:
a scored surface (see "adhesive 510 fills the spaces between adjacent ribs 112" 8:68)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier in view of Rudyan and Fay by including the ribs and spaces between ribs as taught by Emmons in order to receive adhesive to form a more secure connection.

As per claim 9 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitations according to claim 8, and Emmons further discloses the step of preparing said expansion joint and said first partition for adhesion comprises filling said expansion joint with an adhesive (see "polymer adhesive 230 may be applied to the interior of machined groove 220" 8:50; also adhesive 230, FIG. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including step of applying adhesive to the joint before inserting the strip as taught by Emmons in order to securely engage the strip.
 
As per claim 10 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitations according to claim 8 and Emmons further discloses wherein the step of preparing said expansion joint and said first partition for adhesion comprises applying an adhesive to said scored surface (see FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the step of applying adhesive to the strip as taught by Emmons in order to securely engage the strip.

As per claim 11 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 8, and Rudyan further discloses the step of preparing said expansion joint and said first partition for adhesion comprises removing an existing seal within said expansion joint ("It is recommended that the exterior surface 41, of the existing wall 14, is first cleaned and prepped" 11:29). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the step of removing an existing seal as taught by Rudyan in order to allow for the adhesive to form the greatest —namely "unobstructed"— bond possible against the gap. 
	Regarding the limitation of "removing an existing seal", because Rudyan teaches cleaning a surface, this would inherently include removing any material, including an existing seal.

As per claim 12 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 8, and Stegmeier further discloses said second side (see "second side" facing against "tile layer 14" FIG. 4) of said first partition of said first covering (elongate protective strip 90, FIG. 4) comprises a protrusion (anchor 92, FIG. 4). 

As per claim 13 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 12, and Stegmeier further discloses the step of placing a portion of said first partition of said first covering (elongate protective strip 90, FIG. 4) over said expansion joint (see "joint" between 16 and 12, FIG. 4) further comprises inserting a portion of said protrusion (see "inserting" of anchor 92, FIG. 4) into said expansion joint (see "joint" between 16 and 12, FIG. 4). 

As per claim 14 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 8, and Rudyan further discloses adding a second element (see first sheet 25, second sheet 25, FIG. 6), identical to that disclosed in claim 8. It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the second element as taught by Rudyan in order to cover a greater area.

As per claim 15 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 14, and Emmons further discloses said first partition of said second covering is abuttingly engaged (see 100, 100, abuttingly engaged at 101, FIG. 12) with said first partition of said first covering. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the step of abuttingly engaging first and second sections as taught by Emmons in order securely engage adjacent strips to cover a greater area as required by the particular installation.

As per claim 16 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 15, and Emmons further discloses the step of (g.) inserting a protruding edge of said first partition of said second covering into a slotted edge of said first partition of said first covering (see 100, 100, FIG. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the step of inserting a second strip as taught by Emmons in order securely engage adjacent strips to cover a greater area as required by the particular installation.

As per claim 17-18 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 14, and Rudyan further discloses adding a second strip and abuttingly engaging the first and second strips (see 100, 100, FIG. 12), and said first partition of said second covering is abuttingly engaged with said first partition of said first covering (see 100, 100, FIG. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the step of abuttingly engaging a first and second strip as taught by Emmons in order securely engage adjacent strips to cover a greater area as required by the particular installation.

As per claim 23-24 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 8, and Fay further discloses said perforation of said first covering comprises a vertical perforation (68, FIG. 2); and wherein said perforation of said first covering comprises a horizontal perforation (166, FIG. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the vertical perforations as taught by Fay in order to provide a user with the ability to remove an equally thick or long element from one thereadjacent.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Stegmeier in view of Rudyan, Fay and Emmons as applied to claim 8 above and further in view of Dimitrakopoulos et al. US 11124965 B2 (Dimitrakopoulos)
As per claim 25 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 8 but fails to explicitly disclose:
said perforation of said first covering comprises a diagonal perforation. 
Dimitrakopoulos teaches a diagonal perforation, specifically:
said perforation of said first covering comprises a diagonal perforation (see "When the scored line was diagonal to the perforations" 25:17). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the beveled edges as taught by Dimitrakopoulos in order to allow selected strips to be removed having a desired shape which would enable a beveled —and therefore more secure— connection between the adjacent strips.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Stegmeier in view of Rudyan, Fay and Emmons as applied to claim 8 above and further in view of GIBSON US 20070277471 A1 (Gibson).
As per claim 26 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 8, but fails to explicitly disclose:
wherein said perforation of said first covering is curved. 
Gibson teaches such a curved perforation for mating members, specifically:
wherein said perforation of said first covering is curved ("Any arrangement of perforations is permissible… perforations in lines or curves" [0018] ). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the perforations arranged in curves as taught by Gibson in order to allow selected strips to be removed having a desired shape which would enable a curved connection area between the adjacent strips which would enable a greater interface between adjacent strips.

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Stegmeier in view of Rudyan, Fay and Emmons as applied to claim 15 above and further in view of Charest et al. US 20210180309 A1 (Charest).
As per claim 27 Stegmeier in view of Rudyan, Fay and Emmons teaches the limitation according to claim 15, but fails to explicitly disclose:
wherein said first partition of said first covering (elongate protective strip 90, FIG. 4) overlaps a beveled edge of said first partition of said second covering. Docket No.: 102750.00044Response to Office Action Customer No.: 128290App. Ser. No.: 16/914,427 
Charest teaches beveled edges, specifically:
wherein said first partition of said first covering (upper panel 66, beveled edge 86 FIG. 7C) overlaps a beveled edge (lower panel 66, beveled edge 86, FIG. 7C) of said first partition of said second covering. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Stegmeier in view of Rudyan, Fay and Emmons by including the beveled edges as taught by Charest in order to allow adjacent strips to have an extended interface whereby an adhesive could engage the adjacent strips in a greater area, thereby improving adhesion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635